       Case 3:20-cv-00194-DPM-BD Document 3 Filed 07/23/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

PHILLIP STEWART
ADC #1519556                                                                  PLAINTIFF

V.                          CASE NO. 3:20-CV-194-DPM-BD

SHAWN T. WINSTEAD                                                            DEFENDANT


            INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help of a

lawyer. There are rules and procedures that you must follow in order to proceed with

your lawsuit, even though you are not a lawyer.

      First: Follow All Court Rules. You must comply with the Federal Rules of Civil
      Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of
      rules can be found in the jail library.

      Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are not
      represented by a lawyer:

             1.     You must promptly notify the Clerk and the other parties in the case
                    of any change in address. You must inform the Court if you are
                    transferred from one unit to another. Notifying the Court of your
                    change in address is especially important if you are released from
                    custody while your lawsuit is pending. If you do not keep the Court
                    informed as to your current address, your lawsuit can be dismissed.
             2.     You must monitor the progress of your case and prosecute the case
                    diligently.
             3.     You must sign all pleadings and other papers filed with the Court,
                    and each paper you file must include your current address.
             4.     If you fail to timely respond to a Court Order directing action on
                    your part, the case may be dismissed, without prejudice.

      Second: Pay the Filing Fee. Every civil case filed by a prisoner B including this
      one B requires the plaintiff to pay a filing fee either at the beginning of the lawsuit
       Case 3:20-cv-00194-DPM-BD Document 3 Filed 07/23/20 Page 2 of 3



       or, if he cannot afford to pay the entire fee in a lump sum, to apply to proceed in
       forma pauperis (IFP) and pay the fee in monthly installments.

       Because of your litigation history, you are not eligible for IFP status court absent
       an allegation that you are in imminent danger of serious physical injury. 1 28
       U.S.C. § 1915(g). In your complaint, you have not pleaded facts indicating that
       you face imminent danger without court intervention. Your IFP application
       (Doc. No. 1), therefore, is DENIED.

       If you wish to proceed with this action, you must pay the $400.00 filing fee
       within 30 days. Failure to pay the fee will result in dismissal of this case.

       Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal
       cases, there is no right to have an appointed lawyer in a civil case. If your case
       proceeds to a trial, however, a lawyer may be appointed to assist you before trial.

       Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
       interrogatories and requests for documents, are not to be filed with the Court.
       Instead, discovery requests should be sent to counsel for the defendant (or directly
       to the defendant if he or she is not represented by a lawyer). No discovery should
       be sent to a defendant until after that defendant has been served with the
       complaint.

       Fifth: Do Not Send Documents to Court Except in Two Situations. You may
       send documents or other evidence to the Court only if attached to a motion for
       summary judgment or in response to a motion for summary judgment; or if the
       Court orders you to send documents or other evidence.

       Sixth: Provide a Witness List. If your case is set for trial, as your trial date
       approaches, you will be asked to provide a witness list. After reviewing the
       witness list, the Court will subpoena necessary witnesses.




1
 The following dismissals constitute “strikes” against Mr. Stewart for purposes of
determining eligibility for IFP status: Stewart v. Griffen, et al., E.D. Ark. Case No. 4:17-
cv-579-BRW; Stewart v. Evans, E.D. Ark. Case No. 5:16-cv-81-DPM; Stewart v. Hobbs,
et al., E.D. Ark. Case No. 5:13-cv-381-JLH.
                                              2
Case 3:20-cv-00194-DPM-BD Document 3 Filed 07/23/20 Page 3 of 3



IT IS SO ORDERED, this 23rd day of July, 2020.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  3
